19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 1 of 11




                                                           EXHIBIT "8"




                                                                        ATX000173
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 2 of 11




                                                                        ATX000174
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 3 of 11




                                                                        ATX000175
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 4 of 11




                                                                        ATX000176
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 5 of 11




                                                                        ATX000177
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 6 of 11




                                                                        ATX000178
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 7 of 11




                                                                        ATX000179
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 8 of 11




                                                                        ATX000180
19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 9 of 11




                                                                        ATX000181
 19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 10 of 11




                                                                         ATX000182
 19-11527-tmd Doc#27-10 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 8 -
Assignment of Deed of Trust Security Agreement and Financing State Pg 11 of 11




                                                                         ATX000183
